Citation Nr: 1034988	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-41 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a cervical spine disorder, 
claimed as secondary to service-connected residuals of gunshot 
wound to the left flank, involving muscle group XX, with retained 
foreign body.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1966 to December 
1970 and from February 1989 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
Veteran later moved to Washington, and the Seattle RO assumed 
jurisdiction over his claims file.

The Veteran testified before the undersigned Veterans Law Judge 
at an October 2008 videoconference hearing.  A transcript is of 
record.

In a December 2008 decision, the Board denied service connection 
for a cervical spine disorder, claimed as secondary to service-
connected residuals of a gunshot wound to the left flank, 
involving muscle group XX, with retained foreign body.  The 
Veteran subsequently appealed the decision to the United States 
Court of Appeals for Veterans Claims (Court).  While that case 
was pending at the Court, the Veteran's attorney and the VA 
Office of the General Counsel filed a joint motion to vacate the 
Board's decision and remand the Veteran's claim for 
readjudication.  In an August 2009 Order, the Court granted the 
motion, vacated the Board's December 2008 decision, and remanded 
this case to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the present case, the service treatment records do not show 
any complaints of, or treatment for, a cervical spine disorder.  
While the Veteran was serving in Vietnam he was shot in the back 
by enemy ground fire.  The bullet fractured his L2 vertebra, and 
it remains imbedded in his lower back.

VA treatment records show that in July 2002 the Veteran 
complained of chronic neck, pain radiating bilaterally, and upper 
back muscle spasms.  He was diagnosed with cervical spondylosis.  
It was noted that in 1999 he had undergone a posterior cervical 
laminectomy.  When he had an MRI of the cervical spine in May 
2003, it was noted that he had a significant history of cervical 
spine disease, and that his new symptoms were numbness and 
tingling down both upper extremities.  The May 2003 MRI results 
showed degenerative disk disease at the lower two cervical 
intervertebral levels, with mild to moderate canal and foraminal 
stenosis.

In June 2003 the Veteran underwent a VA examination at which he 
reported having two types of back pain - thoracic paraspinal 
muscle spasms from which the pain travelled up and down, and low 
back pain which radiated down the back of the lower extremities.  
He said the two types of back pain occurred independently, but 
had been occurring since his November 1969 gunshot wound in 
service.

The Veteran had a VA neurosurgery consultation in October 2003 at 
which he recalled having a history of cervical spine problems 
since at least the 1990s.  He reported that the pain was 
sometimes worse in the right arm than the left, and said that he 
was unable to work because of the pain.  The physician 
recommended a decompression and cervical laminectomy at C5, C6, 
and C7, which he underwent in January 2004.  The treatment notes 
indicate that he showed the treating physician a copy of a prior 
operation report from a Dr. W in Seattle for neck surgery.

At a March 2004 VA examination the Veteran said that his neck had 
begun to hurt in the late 1970s, and that it was connected to his 
low back pain.  X-rays of the cervical spine showed moderate 
facet and mild to moderate vertebral hypertrophy throughout the 
cervical spine, and grade I retrolisthesis and moderate to severe 
loss of disk space height at C5-6.  The examiner felt that the 
Veteran had moderate to severe cervical degeneration, with 
moderate limitation in function.  She opined that the Veteran's 
neck condition could not be linked to his existing low back 
condition.  The examiner noted that the Veteran's claims file was 
not available for review.

S.J.S., M.D., a treating VA neurologist, wrote in June 2004 that 
it seemed "patently obvious that the entire spine condition is 
due to [the Veteran's] service-related injury. . . . The 
scoliosis which is directly due to the bullet wound can be 
expected to have long-term sequelae which eventually will affect 
the entire spine, leading to secondary injuries and excessive 
degeneration in the neck, lumbar, thoracic, and sacral regions."  
Dr. S concluded that the conditions he noted should be considered 
to be service connected.  Although the statement was signed by a 
registered nurse, it is noted that the text indicates it was 
written by the treating neurologist.  Therefore, it is assumed 
that Dr. S is the author of the statement.

D.J.F., D.C., wrote in February 2005 that the Veteran's diagnosis 
included cervical spondylosis without myelopathy and cervical 
post-laminectomy syndrome.  J.C.H., D.O., wrote in April 2005 
that from 1986 to 2001 he had treated the Veteran for cervical 
spondylolysis, cervical stenosis, and related symptoms.  
According to Dr. H, the Veteran's treatment included osteopathic 
manipulation, massage therapy, physical therapy, exercise, and 
Depo Medrol (40 mg)/Marcaine (1 cc) injections.  Dr. H wrote that 
the Veteran's 1969 gunshot wound was the primary cause of his 
present medical condition.

F.K., M.D., wrote in March 2007, that he was the Veteran's 
internist at the Southern Arizona VA Health Care System.  Dr. K 
noted that the Veteran suffered from chronic pain as a result of 
disorders that included cervical degeneration.  Dr. K felt that 
the Veteran's degenerative spinal condition and acute/chronic 
muscle spasms were a direct result of the gunshot injury that he 
suffered in Vietnam. 

The Veteran underwent a VA examination in March 2008, and the 
examining physician reviewed the claims file in conjunction with 
the examination.  The examiner noted that the onset of the 
complained-of neck pain had been in 1995, although the Veteran 
did not describe a specific injury.  The examiner noted that, 
after being asked several more times, the Veteran said that he 
had experienced muscle spasms in his neck since around 1969, and 
that they were secondary to his service-connected gunshot wound.  
He said his neck hurt daily, and averaged a 4 out of 10 in 
intensity.  He had been treated with chiropractic treatment, 
trigger point injections, and anti-inflammatory medications.  He 
said he was not able to do overhead work at home, such as 
painting, as a result of his cervical disorder.  

The examiner felt that the Veteran had moderately severe 
functional impairment, but did not find evidence in the record to 
support the Veteran's allegations of muscle spasms in the neck 
dating back to 1969.  The examiner noted that there is no 
orthopedic evidence that muscle spasms in the thoracic and lumbar 
areas of the spine routinely lead to stenosis in the cervical 
spine region or facet degenerative joint disease.  Overall, the 
examiner stated the opinion that the Veteran's current cervical 
spine condition has not been caused by, nor is it related to, his 
service-connected lumbar vertebral condition.

On the date of his hearing before the undersigned, the Veteran 
submitted several documents, with a waiver of initial 
consideration by the RO.  One item was his letter of contentions, 
dated September 7, 2008.  Another was an excerpted copy of a VA 
treatment note dated June 15, 2005, and printed on July 1, 2005, 
showing that he was seen for chronic pain and various 
musculoskeletal problems, including degenerative joint disease of 
the spine and muscle spasms.  An undated letter from S.A.P. was 
attached, stating that the Veteran was undergoing acupuncture and 
herbal treatments for chronic pain in the upper, mid, and low 
back, with a 40 percent improvement in his pain level in less 
than three weeks.

As discussed above, at the October 2003 VA treatment the Veteran 
indicated that he had undergone surgery on his neck by Dr. W, a 
private physician.  However, there is no indication that the RO 
has attempted to obtain those records.  VA is required to make 
reasonable efforts to obtain relevant records on behalf of 
claimants.  In addition, VA is allowed to refrain or discontinue 
providing assistance in obtaining evidence if a substantially 
complete application indicates that there is no reasonable 
possibility that any assistance provided would substantiate the 
claim.  Circumstances in which VA can refrain from providing 
assistance include, but are not limited to, the claimant's 
ineligibility for the benefit sought, claims that are inherently 
incredible or clearly lack merit, or an application requesting a 
benefit to which the claimant is not entitled as a matter of law.  
38 C.F.R. § 3.159(d).  The records from Dr. W do not fit under 
any of the exceptions under § 3.159(d).  Thus, VA is required to 
seek those records.

The U.S. Court of Appeals for Veterans Claims in Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007), found that once VA 
undertakes the effort to provide an examination, it must provide 
an adequate one.  The joint motion that was approved by the Court 
noted that the March 2008 VA examiner did not discuss the nexus 
opinions which are of record from treating physicians Dr. K and 
Dr. S.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (A 
medical opinion must support its conclusion with an analysis the 
Board can consider and weigh against other evidence in the 
record).  Furthermore, the VA examiner's report does not contain 
an express opinion of whether the Veteran's service-connected 
lumbar disability aggravates his cervical spine disability.  

In view of the foregoing, the case is REMANDED for the following 
action:

1.  Request that the Veteran provide sufficient 
information, and, if necessary, authorization, to 
enable the RO to obtain any additional evidence, 
not already of record, which pertains to the 
claim for service connection for a cervical spine 
disorder (claimed as secondary to service-
connected residuals of a gunshot wound to the 
left flank, involving muscle group XX, with 
retained foreign body), to include the records 
from Dr. W.  Invite the Veteran to submit all 
pertinent evidence in his possession, and explain 
the types of evidence that it is his ultimate 
responsibility to submit.

2.  After all available records and/or responses 
from each contacted entity have been associated 
with the claims file, or the time period for the 
Veteran's response has expired, request an 
examination report addendum from the examiner who 
conducted the March 2008 examination.  The claims 
file, to include a copy of this Remand, must be 
made available to the examiner.  If the March 
2008 examiner is not available, the RO should 
request review of the Veteran's claims file by 
another provider.  In the report addendum, a 
medical opinion should be provided as to:

a.  Whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's present 
cervical spine disorder was incurred during 
his active military service or is otherwise 
causally or etiologically related to 
service, to include whether his service-
connected lumbar disability has caused or 
aggravated his post-service cervical spine 
disability; or whether such incurrence or 
causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report. 

b.  In stating the rationale, the reviewer 
should discuss the opinions of the treating 
physicians, including Dr. K and Dr. S.  If 
the reviewing examiner cannot state an 
opinion without resorting to mere 
speculation, he/she should state why this is 
so. 

c.  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

d.  Note:  The term "aggravated" refers to 
a permanent worsening of the underlying 
condition, as contrasted to temporary or 
intermittent flare-ups of symptomatology 
which resolve with return to the baseline 
level of disability.

3.  Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for a 
cervical spine disorder, claimed as secondary to 
service-connected residuals of a gunshot wound to 
the left flank, involving muscle group XX, with 
retained foreign body.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with an SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

